Electronically Filed
                                                          Supreme Court
                                                          SCPR-17-0000563
                                                          11-AUG-2017
                                                          10:06 AM
                             SCPR-17-0000563


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                  IN RE LINDA M. DOBIE, Petitioner.



                           ORIGINAL PROCEEDING


     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)


          Upon consideration of Petitioner Linda M. Dobie’s
petition to resign and surrender her license to practice law in
the State of Hawai'i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai'i (RSCH), and the
affidavits submitted in support thereof, we conclude that
Petitioner Dobie has fully complied with the requirements of RSCH
Rule 1.10.    Therefore,
          IT IS HEREBY ORDERED that the petition is granted. 

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).

          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Linda M. Dobie, attorney number 5175, from the
roll of attorneys of the State of Hawai'i, effective with the
filing of this order.
          DATED:    Honolulu, Hawai'i, August 11, 2017.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Richard W. Pollack
                                       /s/ Michael D. Wilson